Exhibit 10.3
EXECUTION COPY
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 7, 2011, is entered into by and among AMERICAN COMMERCIAL LINES INC.
(“Parent”), COMMERCIAL BARGE LINE COMPANY (“CBL”), AMERICAN COMMERCIAL LINES LLC
(“ACL”), ACL TRANSPORTATION SERVICES LLC (“ACLTS”) and JEFFBOAT LLC (“Jeffboat”;
together with CBL, ACL and ACLTS, are referred to hereinafter each individually
as a “Borrower”, and individually and collectively, jointly and severally, as
the “Borrowers”), the other Loan Parties hereto, the lenders signatory hereto
and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative agent (in such capacity, together with its successors and
permitted assigns in such capacity, “Agent”) for the Lenders (as defined below).
RECITALS
     A. Parent, Borrowers, the lenders party thereto from time to time (the
“Lenders”) and Agent, have previously entered into that certain Credit Agreement
dated as of December 21, 2010 (as the same may be modified, supplemented or
amended from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans and financial accommodations available to
Borrowers. Terms used herein without definition shall have the meanings ascribed
to them in the Credit Agreement.
     B. Parent and Borrowers have requested that Agent and the Lenders amend the
Credit Agreement which Agent and the Lenders are willing to do pursuant to the
terms and conditions set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Amendments to Credit Agreement.
          (a) Clause (d) of Section 6.9 to the Credit Agreement is hereby
amended by and restated in its entirety to read as follows:
          “(d) At any time after each of the Put Obligations Block and the
Interim Block have been reduced to $0, Parent may make a one-time distribution
or other payment (and Borrowers and their Subsidiaries may make a one-time
distribution or other payment to Parent for the sole purpose of allowing Parent
to make such one-time distribution or other payment) to Permitted Holders or any
Permitted Holder’s Affiliates, so long as both before and after giving effect to
any such distribution or other payment: (i) the Loan Parties believe in good
faith that, on a pro forma basis immediately after giving effect to such
distribution or other payment that they shall have projected Availability for
the 90 day period immediately after making such distribution or other

 



--------------------------------------------------------------------------------



 



payment of no less than $100,000,000, (ii) the Parent has, on a pro forma basis
immediately after giving effect to such distribution, a First Lien Leverage
Ratio of not more than 3.25 to 1.0, (iii) no Default or Event of Default shall
have occurred and be continuing or would result therefrom; and (iv) at least 30%
of the pro forma consolidated equity and debt capitalization of Parent and its
Subsidiaries (calculated to include all fees and expenses incurred in connection
with the amendment of the Existing Indenture after the date hereof or the
repayment of any obligations under the Existing Indenture after the date hereof,
including, without limitation, all fees and expenses incurred in connection with
any financing used to refinance the Existing Indenture) consists of equity
contributions of Permitted Holders and their Affiliates (other than Parent and
its Subsidiaries),”
          (b) Clause (i) of Section 6.9 to the Credit Agreement is hereby
amended by and restated in its entirety to read as follows:
          “(i) on or after January 1, 2011, Parent may make one-time quarterly
distributions or other payments (and Borrowers and their Subsidiaries may make
one-time quarterly distributions or other payments to Parent for the sole
purpose of allowing Parent to make such onetime quarterly distributions or other
payments) to Permitted Holders and their Affiliates in an amount not to exceed
$65,000,000 in the aggregate during any calendar year, so long as (i) the Loan
Parties have, for the 30 day period immediately prior to making any such
distribution or other payment, Average Daily Availability of not less than
$100,000,000, (ii) the Loan Parties have Availability of not less than
$100,000,000 immediately after giving effect to any such distribution or other
payment, no Default or Event of Default shall have occurred and be continuing or
would result therefrom the Parent, on a pro forma basis immediately after giving
effect to any such distribution or other payment, a First Lien Leverage Ratio of
not more than 3.25 to 1.0, and (v) the Parent has, on a pro forma basis after
giving effect to any such distribution or other payment, a Fixed Charge Coverage
Ratio (calculated on trailing twelve month basis recomputed for the most recent
month for which financial statements have been delivered) of not less than 1.2
to 1.0,”
          (c) Section 14.1(a) is hereby amended by replacing the “.” at the end
thereof with “;” and inserting the following new proviso at the end of such
subsection:
“provided, further, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceeds
662/3%, Agent and Administrative Borrower, amend, modify, or eliminate any of
the provisions of Section 6.9.”
     2. This Amendment shall not become effective until all of the following
conditions precedent shall have been satisfied in the sole discretion of Agent
or waived by Agent:
          (a) Amendment. Agent shall have received this Amendment fully
executed.

2



--------------------------------------------------------------------------------



 



          (b) Representations and Warranties. The representations and warranties
set forth herein and in the Credit Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) must be true and correct in all material
respects.
     3. Representations and Warranties. Parent and each Borrower represents and
warrants as follows:
          (a) Authority. Each has the requisite corporate or limited liability
company (as applicable) power and authority to execute and deliver this
Amendment, and to perform its obligations hereunder and under the Loan Documents
(as amended or modified hereby) to which it is a party. The execution, delivery
and performance by Parent and each Borrower of this Amendment have been duly
approved by all necessary corporate or limited liability company action (as
applicable).
          (b) Enforceability. This Amendment has been duly executed and
delivered by Parent and each Borrower. This Amendment and each Loan Document (as
amended or modified hereby) is the legal, valid and binding obligation of Parent
and each Borrower, enforceable against Parent and each Borrower in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally, and is in full force and effect.
          (c) Representations and Warranties. The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof.
          (d) No Default. No event has occurred and is continuing that
constitutes a Default or Event of Default.
     4. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability and binding effect of
this Amendment.

3



--------------------------------------------------------------------------------



 



     6. Reference to and Effect on the Loan Documents.
          (a) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’ or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof’ or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.
          (b) Except as specifically set forth in this Amendment, the Credit
Agreement and all other Loan Documents, are and shall continue to be in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of Parent and each Borrower to Agent and Lenders without defense,
offset, claim or contribution.
     7. Ratification. Parent and each Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement,
as amended hereby, and the Loan Documents effective as of the date hereof.
     8. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
     9. Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.
     10. Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.
[Remainder of Page Left Intentionally Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

            COMMERCIAL BARGE LINE COMPANY,
a Delaware corporation
      By:   /s/ Mary Ann Sigler         Title: Vice President             
AMERICAN COMMERCIAL LINES LLC,
a Delaware limited liability corporation
      By:   /s/ Mary Ann Sigler         Title: Vice President              ACL
TRANSPORTATION SERVICES, LLC,
a Delaware limited liability corporation
      By:   /s/ Mary Ann Sigler         Title: Vice President             
JEFFBOAT LLC,
a Delaware limited liability company
      By:   /s/ Mary Ann Sigler         Title: Vice President             
AMERICAN COMMERCIAL LINES INC.
A Delaware corporation
      By:   /s/ Mary Ann Sigler         Title: Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability corporation, as Agent,
as Security Trustee, and a Lender
      By:   /s/ Amy L. Newman         Title: Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Mary E. Evans         Title: Associate Director            By:  
/s/ Irja R. Otsa         Title: Associate Director   

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            RBS BUSINESS CAPITAL,
a Division of RBS ASSET FINANCE, INC.,
a Subsidiary of RBS CITIZENS, NA,
as a Lender
      By:   /s/ James H. Herzeg Jr.         Title: Senior Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANKS, INC.,
as a Lender
      By:   /s/ Mike Knuckles         Title: Senior Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            FIRST MERIT BANK, N.A.
as a Lender
      By:   /s/ Walter Castillo         Title: Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 